Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-15-00270-CR

                                  EX PARTE Timothy CAMPBELL

                      From the County Court at Law No. 13, Bexar County, Texas
                                       Trial Court No. 484926
                           Honorable Crystal D. Chandler, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: July 29, 2015

DISMISSED FOR LACK OF JURISDICTION

           This is an accelerated appeal. Timothy Campbell has filed a notice of appeal, stating that

he is appealing the denial of his pre-trial application for writ of habeas corpus seeking release

because of delay. Appellant states that relief was denied by the trial court on April 14, 2015.

However, the clerk’s record has now been filed and does not reflect that the trial court has ruled

on Campbell’s application for writ of habeas corpus.

           Appellate courts do not have jurisdiction to review a denial of an application for a writ of

habeas corpus. Ex parte Hargett, 819 S.W.2d 866, 868 (Tex. Crim. App. 1991). They can only

review a ruling on the merits of the claim. Id. The clerk’s record does not indicate that the trial

court has considered the merits of Campbell’s application for writ of habeas corpus. It therefore

appears that we lack jurisdiction over this appeal. On June 27, 2015, we ordered Timothy Campbell
                                                                                     04-15-00270-CR


to show cause on or before July 1, 2015, why this appeal should not be dismissed for lack of

jurisdiction. No response has been filed. We therefore dismiss this appeal for lack of jurisdiction.


                                                  PER CURIAM

DO NOT PUBLISH




                                                -2-